United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS                March 16, 2004
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                              No. 03-41448
                            Summary Calendar



CHARLES ROSS,

                                           Petitioner-Appellant,

versus

STATE OF TEXAS,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                             (6:03-CV-312)
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Petitioner-Appellant Charles Ross,

Texas prisoner number 768284, was convicted of aggravated sexual

assault of a child and sentenced to 99 years in prison.                       He

unsuccessfully sought permission from the trial court to proceed in

forma    pauperis   (IFP)   on   appeal,    as   well   as   other   benefits

associated with IFP status.        He challenged the propriety of the

trial court’s denial of his request for IFP status and concomitant

benefits in several proceedings in state and federal courts.                 His

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
latest   challenge    was   presented      to   the   district       court       in   an

application for mandamus relief.           The district court denied this

application, and Ross appeals.

      On appeal Ross seeks authorization to file excess record

excerpts.    His motion, which is best construed as one seeking to

supplement the record on appeal, is GRANTED. Ross also seeks leave

to file a supplemental brief.        This motion is DENIED.

      Ross argues that his constitutional rights were violated when

he was denied IFP status and concomitant benefits.                     He has not

shown that his circumstances are extraordinary. See In re American

Marine Holding Co., 14 F.3d 276, 277 (5th Cir. 1994).                 Neither has

he   established   that     the   relief   he   seeks   flows        from    a    non-

discretionary duty of the defendant.            See Heckler v. Ringer, 466

U.S. 602, 616 (1984).       Ross thus has not shown that the district

court abused its discretion in denying his request for mandamus

relief. See United States v. Denson, 603 F.2d 1143, 1146 (5th Cir.

1979) (en banc).      His conclusional assertion of actual innocence

does not mandate a different result.

      Ross also contends that his rights were violated when his case

was heard by a magistrate judge because he did not consent thereto

in accordance with 28 U.S.C. § 636(c). Ross is factually mistaken:

His case was not adjudicated to a final judgment by a magistrate

judge.      Rather,   the    magistrate     judge     issued     a    report          and

recommendation concerning Ross’s mandamus application; it was the

district judge who entered the final judgment dismissing Ross’s

                                      2
application.   Ross has not shown that his rights were violated by

the   magistrate   judge’s   involvement   in   the   district   court

proceedings.   As Ross has shown no error in the district court’s

judgment, it is AFFIRMED.

      The instant proceeding is just the latest of Ross’s multiple

attempts to obtain review of an issue that has already been

rejected by several state and federal courts.     As he has received

substantial review of this meritless issue and shows no signs of

ceasing his relentless pursuit, Ross is WARNED that he could, and

likely would, be sanctioned if he should file any additional

pleadings challenging the state trial court’s denial of his request

for IFP status and concomitant benefits.    See Coughlan v. Starkey,

852 F.2d 806, 817 (5th Cir. 1988); Farguson v. MBank Houston, N.A.,

808 F.2d 358, 359 (5th Cir. 1986).

      MOTION TO FILE EXCESS RECORD EXCERPTS GRANTED; MOTION TO FILE

SUPPLEMENTAL BRIEF DENIED; JUDGMENT AFFIRMED; SANCTIONS WARNING

ISSUED.




                                  3